Citation Nr: 1640119	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, or an adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION
The Veteran had active service in the United States Army from January 2000 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for posttraumatic stress disorder (PTSD), in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record). 

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The issues of entitlement to service connection for left ear hearing loss and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On the Veteran's November 2012 substantive appeal, he requested videoconference hearing before a Member of the Board in connection with his claims.  In May 2016, the RO notified the Veteran that his hearing was scheduled for June 2016.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  The Board contacted the Veteran's representative to clarify his intentions with regard to a hearing.  The Veteran's representative, however, indicated that the Veteran may be homeless and that attempts to contact the Veteran to clarify his desire for a Board hearing were unsuccessful.  Given the foregoing, and out of an abundance of caution, the Board will remand this matter for the AOJ to contact the Veteran and confirm his current mailing address and reschedule him for a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and confirm his current mailing address and document such efforts in the claims file.

2.  After verifying the Veteran's current mailing address, the AOJ should Schedule the Veteran for a videoconference hearing.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




